 

Exhibit 10.25

 

 

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

 

                                THIS SECOND AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT ("Second Amendment"), dated as of the 16th day of October,
2001, is entered into with reference to that certain Amended and Restated Credit
Agreement dated as of August 15, 2000 (the "Original Credit Agreement"), as
amended by First Amendment to Amended and Restated Credit Agreement dated as of
July 30, 2001 (the "First Amendment" and together with the Original Credit
Agreement, collectively the "Existing Credit Agreement") executed by and among
MTR GAMING GROUP, INC., a Delaware corporation, MOUNTAINEER PARK, INC., a West
Virginia corporation, SPEAKEASY GAMING OF LAS VEGAS, INC., a Nevada corporation,
SPEAKEASY GAMING OF RENO, INC., a Nevada corporation and PRESQUE ISLE DOWNS,
INC., a Pennsylvania corporation (collectively referred to as the "Borrowers"),
WELLS FARGO BANK, National Association, PNC BANK, N.A., BANK OF SCOTLAND and
NATIONAL CITY BANK OF PENNSYLVANIA (each individually a "Lender" and
collectively the "Lenders"), WELLS FARGO BANK, National Association, as the
swingline lender (herein in such capacity, together with its successors and
assigns, the "Swingline Lender") and WELLS FARGO BANK, National Association, as
administrative and collateral agent for the Lenders and Swingline Lender
(herein, in such capacity, called the "Agent Bank" and, together with the
Lenders and Swingline Lender collectively referred to as the "Banks"). 
Capitalized terms used herein not otherwise defined shall have the meaning set
forth for such terms in the Existing Credit Agreement.

 

                                Borrowers and Agent Bank, acting with the
consent of the Requisite Lenders as required under Section 10.01 of the Existing
Credit Agreement and acting on behalf of the Banks as authorized under
Section 10.11 of the Existing Credit Agreement, agree as follows:

1.             Restatement of Share Repurchases Limitations.  Section 6.08(i) of
the Existing Credit Agreement shall be and is hereby amended and restated in its
entirety, effective as of September 27, 2001, as follows:


                                                "i.            Other than during
each Expanded Share Repurchase Period as described below, Share Repurchases
shall be limited to the maximum cumulative aggregate amount of Three Million
Dollars ($3,000,000.00) during the period commencing on December 20, 1999 and
ending at Credit Facility Termination.  Provided, however, that: (i) in the
event the Borrower Consolidation achieves EBITDA of Forty Million Dollars
($40,000,000.00), or more, during any fiscal period consisting of four (4)
consecutive Fiscal Quarters, the limitation for Share Repurchases shall be
increased to the maximum cumulative aggregate amount of Eight Million Dollars
($8,000,000.00) during the Fiscal Quarter immediately following such four (4)
consecutive Fiscal Quarter period, and (ii) in the event the Borrower
Consolidation achieves EBITDA of Fifty Million Dollars ($50,000,000.00), or
more, during any fiscal period consisting of four (4) consecutive Fiscal
Quarters, the limitation for Share Repurchases shall be increased to the maximum
cumulative aggregate amount of Ten Million Dollars ($10,000,000.00) during the
Fiscal Quarter immediately following such four (4)consecutive Fiscal Quarter
period.  The Fiscal Quarter immediately following any such four (4) consecutive
Fiscal Quarter period in which the Borrower Consolidation has achieved EBITDA in
excess of Forty Million Dollars ($40,000,000.00) or Fifty Million Dollars
($50,000,000.00) as provided above, shall herein be referred to as an "Expanded
Share Repurchase Period".  Share Repurchases made during any Expanded Share
Repurchase Period which result in the cumulative aggregate amount of Share
Repurchases to exceed Three Million Dollars ($3,000,000.00) shall be deemed made
in compliance with the provisions contained in this Section 6.08(i) so long as
made within the limitations set forth above.  In the event EBITDA of the
Borrower Consolidation falls below Forty Million Dollars ($40,000,000.00) for
any four (4) consecutive Fiscal Quarter period and as of the end of such four
(4) Fiscal Quarter period the Borrower Consolidation has made Share Repurchases
in excess of the cumulative aggregate amount of Three Million Dollars
($3,000,000.00), no further Share Repurchases may be made until the Borrower
Consolidation again achieves EBITDA for a four (4) consecutive Fiscal Quarter
period in excess of Forty Million Dollars ($40,000,000.00), at which time Share
Repurchases shall be permitted in accordance with the provisions set forth
above; and"


2.             Modification of Definitions.  Section 1.01 of the Existing Credit
Agreement shall be and is hereby amended to include the following definitions. 
Those terms which are currently defined by Section 1.01 of the Existing Credit
Agreement and which are also defined below shall be defined as set forth below:

                                                "Compliance Certificate" shall
mean a compliance certificate as described in Section 5.08(b) and (d) which is
more particularly described on "Exhibit D", affixed to the Second Amendment and
by this reference incorporated herein and made a part hereof, which shall fully
restate and supersede the "Compliance Certificate" affixed as Exhibit D to the
Existing Credit Agreement.

 

                                                "Credit Agreement" shall mean
the Existing Credit Agreement as amended by the Second Amendment, as it may be
further amended, modified, extended, renewed or restated from time to time.

 

                                                "Existing Credit Agreement"
shall have the meaning set forth in the Preamble to the Second Amendment.

 

                                                "First Amendment" shall have the
meaning set forth in the Preamble to the Second Amendment.

 

                                                "Original Credit Agreement"
shall have the meaning set forth in the Preamble to the Second Amendment.

 

                                                "Second Amendment" shall have
the meaning set forth in the Preamble of the Second Amendment to Amended and
Restated Credit Agreement dated as of September 27, 2001, executed by Borrowers
and Agent Bank on behalf of the Banks.

3.             Conditions Precedent to Second Amendment.  The effectiveness of
this Second Amendment is subject to Agent Bank having received the following
documents and payments, in each case in a form and substance reasonably
satisfactory to Agent Bank, and the occurrence of each other condition precedent
set forth below:

                                                a.             due execution by
Borrowers and Agent Bank of six (6) duplicate originals of this Second
Amendment;

 


                                                b.             an original
Certificate of Corporate Resolution for each of the Borrowers authorizing each
respective Borrower to enter into this Second Amendment and further authorizing
and empowering the officer or officers who will execute such documents and
agreements with the authority and power to execute such documents and agreements
on behalf of each respective corporation;

 

                                                c.             payment to Agent
Bank for the account of the Lenders of a non-refundable fee (the "Amendment
Fee") in the following amounts:

 

                                                (i)            a non-refundable
fee to the Lenders which have expressly consented to this Second Amendment in
the amount of eight-tenths of one percent (0.08%) based on their respective
proportionate shares of the Aggregate Commitment under the Existing Credit
Agreement.

 

                                                d.             reimbursement to
Agent Bank by Borrowers for all reasonable fees and out-of-pocket expenses
incurred by Agent Bank in connection with the Second Amendment, but not limited
to, reasonable attorneys' fees of Henderson & Morgan, LLC; and

 

                                                e.             such other
documents, instruments or conditions as may be reasonably required by Agent
Bank.

4.             Representations of Borrowers.  Borrowers hereby represent to the
Banks, which representations shall survive the execution and delivery of the
Second Amendment and shall be deemed incorporated into Article IV of the Credit
Agreement, that:

                                                a.             the
representations and warranties contained in Article IV of the Existing Credit
Agreement and contained in each of the other Loan Documents (other than
representations and warranties which expressly speak only as of a different
date, which shall be true and correct in all material respects as of such date)
are true and correct on and as of the execution and delivery of the Second
Amendment in all material respects as though such representations and warranties
had been made on and as of the execution and delivery of the Second Amendment,
except to the extent that such representations and warranties are not true and
correct as a result of a change which is permitted by the Credit Agreement or by
any other Loan Document or which has been otherwise consented to by Agent Bank
or, where applicable, the Requisite Lenders;

 

                                                b.             since the date of
the most recent financial statements referred to in Section 5.08 of the Existing
Credit Agreement, no Material Adverse Change has occurred and no event or
circumstance which could reasonably be expected to result in a Material Adverse
Change has occurred;

 


 c.             after giving effect to the Second Amendment, no event has
occurred and is continuing which constitutes a Default or Event of Default under
the terms of the Credit Agreement; and

 

 d.             the execution, delivery and performance of this Second Amendment
has been duly authorized by all necessary action of Borrowers and this Second
Amendment and each of the related documents constitute valid, binding and
enforceable obligation of Borrowers.

5.              Incorporation by Reference.  This Second Amendment shall be and
is hereby incorporated in and forms a part of the Existing Credit Agreement.

6.             Governing Law.  This Second Amendment shall be governed by the
internal laws of the State of Nevada without reference to conflicts of laws
principles.

7.             Counterparts.  This Second Amendment may be executed in any
number of separate counterparts with the same effect as if the signatures hereto
and hereby were upon the same instrument.  All such counterparts shall together
constitute one and the same document.

8.             Continuance of Terms and Provisions.  All of the terms and
provisions of the Credit Agreement shall remain unchanged except as specifically
modified herein.

9.             Replacement Exhibit Attached.  The following additional and
replacement Exhibit is attached hereto and incorporated herein and made a part
of the Credit Agreement as follows:

                                                Exhibit D -   Compliance
Certificate - Form

 

                                IN WITNESS WHEREOF, Borrowers and Agent Bank on
behalf of the Banks have executed this Second Amendment as of the day and year
first above written by their duly authorized representatives.


 

 

BORROWERS:

 

 

 

 

 

MTR GAMING GROUP, INC.,

 

a Delaware corporation

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

President

 

 

 

 

 

 

 

MOUNTAINEER PARK, INC.,

 

a West Virginia corporation

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

President

 

 

 

 

 

 

 

SPEAKEASY GAMING OF LAS VEGAS, INC.,

 

a Nevada corporation

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

President

 

 

 

 

 

 

 

SPEAKEASY GAMING OF RENO, INC.,

 

a Nevada corporation

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

President

 

 

 

 

 

 

 

PRESQUE ISLE DOWNS, INC.,

 

a Pennsylvania corporation

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

President

 

 

 

 

 

 

 

AGENT BANK:

 

 

 

 

 

WELLS FARGO BANK,

 

National Association

 

 

 

 

By

/s/ Virginia Christenson

 

 

 

Virginia Christenson,

 

 

Vice President

 